Per Curiam:
Tbe main question in tbis ease was whether the scales were properly constructed. Tbis was a question of fact and was submitted to tbe jury in an exceptionally clear and impartial charge by tbe learned judge of tbe court below. Tbe jury found in favor of tbe plaintiffs. This settles tbe issue of fact. It follows logically that tbe mechanics’ lien attached.
Tbe defendant’s sixth point assumes that the scales were never accepted by the defendant. Tbis was a question for the jury. It was contended by the plaintiffs that the scales were accepted. In any event there does not seem to have been' any power or authority to reject them arbitrarily. If they were properly constructed and did tbeir work well, as found by tbe jury, tbe defendant was bound to accept them, and tbe lien attached.
Judgment affirmed.